Citation Nr: 1324485	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2012 this matter was last before the Board, at which time it was remanded for further development.  

In December 2012 the Veteran testified at a Central Office hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record. 

In April 2013, the Board referred the case to the Veterans Health Administration ("VHA") for a medical opinion from an audiology specialist concerning the cause of the Veteran's claimed bilateral hearing loss and tinnitus.  In April 2013, the opinion was received and associated with the claims folder.  Via a May 9, 2013, letter the appellant and his representative were subsequently furnished a copy of the opinion and advised that the appellant had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903 (2012).  

The accredited representative raised the issues of service connection for residuals of a laceration/contusion of the left leg ligaments and soft tissue including leg cramps and scar and frequent indigestion/GERD.  See informal hearing presentation dated in March 2012.  These matters have not yet been adjudicated and are referred to the agency of original jurisdiction (AOJ) for the appropriate consideration.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, the Board obtained a VHA opinion in April 2013 on the matters at hand, and the Veteran was notified of such via a May 9, 2013, letter.  He was given 60 days to respond.  See 38 C.F.R. §§ 20.901, 20.903 (2012).  

On July 30, 2013, VA received private audiologic records dated in November 2012, as well as a statement from the Veteran containing argument in support of his claims.  Along with these records, the Veteran included a statement, dated in May 2013, indicating that he desired that the Board remand the case to the Agency of Original Jurisdiction (AOJ) for initial consideration, i.e. he declined to waive initial AOJ consideration of the evidence and argument.  See 38 C.F.R. § 20.1304(c).  As such the evidence must be returned for consideration by the AOJ, and if the benefits sought remain denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2012).

Accordingly, the case is REMANDED for the following action:

After completion of any other indicated development, readjudicate the appellant's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus with consideration of all additional evidence submitted or otherwise obtained since the latest SSOC.  If the benefits sought on appeal continue to be denied, send Veteran and his representative another SSOC and give him and his representative an opportunity to submit additional evidence and/or argument in response thereto before returning the file to the Board for further appellate consideration of the claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


